Citation Nr: 0431107	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bunions of the 
feet.

2.  Entitlement to service connection for residuals of 
exposure of the face to chemicals.

3.  Entitlement to service connection for dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from November 21, 1996, to 
April 16, 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On April 16, 2001, the veteran appeared and testified at a 
hearing by videoconference before the undersigned Veterans 
Law Judge.

In June 2001 and September 2003, the Board remanded this case 
to the RO.  The case was most recently returned to the Board 
in October 2004.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran did not sustain any injury to her feet in 
service, and there is no competent medical evidence relating 
any current bunions of the veteran to the veteran's active 
service.

3.  The veteran's current acne with facial scarring is not 
related to any incident or manifestation during her active 
service.

4.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and she was 
not a prisoner of war (POW).

5.  There is no medical indication that the teeth extracted 
in service are not replaceable.

6.  The veteran did not apply for dental treatment until 
several years after her separation from service.

7.  The veteran is not shown to have dental condition related 
to an injury, disease, or event of her military service.  


CONCLUSIONS OF LAW

1.  Bunions of the feet were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Residuals of exposure of the face to chemicals were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran is not currently shown to have dental 
condition that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.381 (2004).

4.  Service connection for missing or carious teeth, for 
compensation purposes, is not warranted.  38 U.S.C.A. §§ 
1110, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2004).

5.  Service connection for missing or carious teeth, for 
treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110, 
5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

The RO sent VCAA notice letters to the veteran in June 2001, 
October 2002, October 2003, and March 2004.  In these 
letters, the RO informed the veteran of the elements of a 
successful service connection  claim, the evidence needed to 
substantiate her claims, the evidence which VA had obtained, 
and the evidence which she should identify or submit.  The RO 
advised the veteran that VA would assist her in obtaining 
relevant records but that it was her responsibility to have 
non-federal records submitted to VA.  The veteran was 
provided with contact information if she had questions or 
needed assistance.

A statement of the case furnished to the veteran in October 
2000 informed her of the reasons and bases for the denial of 
her claims.  A supplemental statement of the case furnished 
to the veteran in May 2003 set forth 38 C.F.R. § 3.159, VA 
assistance in developing claims.  A supplemental statement of 
the case furnished to the veteran in July 2004 set forth 
38 C.F.R. § 3.381, service connection of dental conditions 
for treatment purposes, and informed the veteran of the 
reasons and bases for the continued denial of her claims.

The RO's letters to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in her possession she thought was 
relevant to her claims, it did, as noted above, advise her 
that it was her ultimate responsibility to support her claims 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error, particularly 
where the veteran was clearly requested to submit medical 
evidence linking current disabilities to her active service.  
The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  The RO obtained the veteran's service medical records 
and post-service treatment records.  In addition, VA afforded 
the veteran medical and dental examinations and obtained 
opinions from the examiners on the medical/dental issues in 
the case.  The veteran and her representative have not 
identified any additional evidence relevant to the claims on 
appeal.  The Board, therefore, finds that the case is ready 
for appellate review.

II. Legal Criteria

Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Dental Disability

A. Service Connection for Compensation Purposes

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2004).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontoid tissue at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of tooth, or placement of a prosthesis, 
will not be considered evidence of aggravation of the 
condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 CFR 
§ 3.382.

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is 
considered disabling.  Id., Note.



B. Service Connection for Treatment Purposes

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 38 
C.F.R. § 17.161 (2004).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or,

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.  38 
U.S.C.A. § 1712(a)(1),(2).

Under 38 C.F.R. § 17.161 (2000), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. 
§ 1712(b) (West 2002); 38 C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service- 
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran. Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 
38 C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment. 
38 C.F.R. § 17.161(h).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. 
§§ 17.47(g), 17.161(i).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).

III. Factual Background and Analysis

Bunions of the Feet

At the hearing in April 2001, the veteran testified that: in 
service, she developed blisters on her feet due to wearing 
boots which were to tight; someone cut the blisters with a 
razor-type instrument; and she now had tender scars on her 
feet where the blisters had been cut.

The veteran's service medical records show that, in December 
1996, the veteran complained of foot pain from her boots.  
She stated that her toes were being squeezed and she couldn't 
move her toes.  No blisters on her feet were noted.  The 
assessment was improper-fitting boots.  The veteran was 
referred to the quartermaster for a boot size check and 
exchange.

The Board notes that the service medical record entry in 
December 1996 directly contradicts the veteran's statement 
that she had blisters on her feet in service which were cut 
open by someone.  Because it is more likely that the service 
medical records are accurate than the testimony of the 
veteran years later, the Board finds that the veteran did not 
sustain any injury to her feet in service resulting in scars 
on the feet.

At a VA examination in March 2003, the veteran gave a history 
consistent with her hearing testimony.  She stated that if 
she walked more than four or five blocks she would get 
blisters on her feet.  On examination, the veteran had a 
normal gait and stance.  Soft tissue thickening below the 
skin with no callus formation at the metatarsophalangeal 
joints of the great toes, bilaterally, was suggestive of 
early bunion formation but there was no valgus deviation of 
the great toes consistent with bunions.  There were no active 
hard or soft calluses but there was scarring of the tops of 
the fourth and fifth toes without tenderness consistent with 
prior calluses.  She had no calluses or scarring on the balls 
of her feet.  The examiner noted that there was nothing in 
the veteran's service medical records to show that she had 
any calluses.  He stated an opinion that it was not as likely 
as not that her brief period of wearing ill-fitting boots 
would result in any permanent disability of the feet and her 
reported history of calluses was not as likely as not related 
to her military service.

As there is no competent medical evidence linking a current 
disability of the feet, to include bunions, to any incident 
or manifestation during the veteran's active service, and the 
opinion of the VA examiner in March 2003 was contrary to the 
veteran's claim, the Board finds that there is no basis in 
the record on which to allow service connection for bunions 
of the feet, and entitlement to that benefit is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).



The Face

At the hearing in April 2001, the veteran testified that in 
service, after she was in a gas chamber during a training 
exercise, she had "dark splotches" on her neck and that, 
since being in the gas chamber, she had had recurrent 
inflammation of the skin of her face.

Records of a private physician show that, when the veteran 
was seen in October 2000, she gave a history of her skin 
being "burnt [with] chemicals" during chemical warfare 
training.  On examination of the veteran's face, scarring on 
the cheek and forehead, with folliculitis, and acneform 
lesions were found.  The assessment was history of contact 
dermatitis of the facial area with gas and subsequent 
infection, exfoliation, and acneform lesions.  The plan was 
for the veteran to consult a dermatologist.

At the VA examination in March 2003, the veteran again 
indicated that the skin of her face had been affected by 
exposure to chemicals in a gas chamber training exercise.  
She stated that when she left service her face had cleared 
except for a little irritation around her hairline.  She 
showed the examiner a 1998 driver's license photograph of her 
face which did not show any scarring.  She complained of 
intermittent redness and dryness of the skin of her face with 
itching and painful craters.  She stated that the current 
scarring of her face began in 1999.  Color photographs of the 
veteran's face were taken and placed into her claims file.  
The examiner found that the photographs show multiple open 
and closed comedones (non-inflammatory lesions of acne) with 
scattered pustular acne-like lesions with scattered 
hyperpigmented scarring involving the majority of the face, 
worse on the forehead and cheeks.  The assessment was acne 
with facial scarring.  The examiner stated an opinion that, 
because the veteran did not have any facial scarring on the 
1998 driver's license photograph, such facial scarring was 
not likely related to any facial burns in service.  He 
commented that acne is a common condition, and the veteran's 
acne was not as likely as not related to her time in service.

The Board finds that the opinion of the VA examiner in March 
2003 is entitled to greater probative weight than the 
assessment of the private treating primary physician in 
October 2000 because the VA examiner viewed the 1998 post-
service photograph of the veteran's face and the private 
physician did not.  As found by the VA examiner, that 
photograph shows that the veteran's current facial scarring 
was not present in 1998, the year after her separation from 
service in April 1997.  In addition, the VA examiner in March 
2003 found that the veteran's current acne of the face is not 
likely related to any chemical exposure in service.  As the 
private physician did not provide any rationale for his 
opinion that the veteran's facial condition is related to 
chemical exposure in service, the Board finds that his 
opinion in that regard is of limited probative value.  The 
finding by the VA examiner that the veteran has the common 
condition of acne of the face which is not related to her 
service is, the Board finds, more convincing and entitled to 
greater probative weight.  The Board concludes that the 
preponderance of the credible evidence is against the claim 
for service connection for residuals of exposure of the face 
to chemicals, and entitlement to that benefit is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Dental Disability

The veteran's service medical records contain a report of an 
examination for enlistment in October 1995 at which her 
dental status was noted as acceptable.  The veteran was 
disqualified for service at that time due to the results of a 
drug screening urinalysis.  She did not have another pre-
enlistment examination.

On November 26, 1996, the veteran's fifth day of active duty, 
she had a dental examination at which it was noted that four 
teeth needed oral surgery (removal) and two teeth needed 
endodontic treatment (root canals).

The veteran did not serve on active duty for 180 days.

At the hearing in April 2001, the veteran testified that: in 
service, she had wisdom teeth pulled while she was on active 
duty, but other dental work was unfinished; she had "broke 
teeth in my mouth"; and in service she did not have any 
trauma to her teeth.

A private dentist reported that an examination in December 
2000 revealed that the veteran needed extraction of five 
teeth and other treatment, including fillings, of four other 
teeth.

At a VA dental examination in April 2003, the dental examiner 
noted that a review of the veteran's dental records showed 
that while she was on active duty four teeth (two wisdom 
teeth and two other teeth which were badly decayed and 
diagnosed as non-restorable) were removed and three other 
teeth were diagnosed as needing endodontic therapy (root 
canals).  The dental examiner reported that the veteran's 
service dental records, including a Panorex film taken at the 
start of her service, showed that her teeth were in poor 
condition at service entrance.  The veteran complained that 
she was not satisfied with the dental treatment she received 
during her less than five months of service.  On examination, 
a Panorex X-ray showed normal anatomy, several missing teeth, 
and several broken off non-restorable teeth/root tips.  In 
general, the teeth which were not beyond repair appeared to 
have good alveolar bone support.  Three teeth and a root tip 
from one tooth appeared to be non-restorable.  Both 
mandibular or lower wisdom teeth were present, one of which 
was badly decayed and likely not restorable.  The dental 
examiner found that there were no facts to indicate that the 
veteran's military service created any dental disability with 
regard to accident, trauma, etc., and that that her time in 
the military had no negative impact on her dentition.  He 
concluded that it was as likely as not that the veteran's 
teeth were in poor condition at service entrance and the in-
service dental treatment was in her best interest.  He 
commented that her present dental condition showed many 
dental problems related to neglect of her dentition since her 
separation from service.  

In this case, there is no basis for compensation for the 
extraction of some of the veteran's teeth because the 
applicable regulations clearly provide that replaceable 
missing teeth are not disabling conditions and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381.

The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma and she was 
not a POW.  Indeed, no dental condition other than 
replaceable missing teeth, carious teeth, and a root tip has 
been shown.  As the replaceable missing teeth and carious 
teeth are not disabling conditions for which service 
connection may be granted for compensation purposes, the 
veteran had no dental trauma in service, and no other dental 
condition was shown during or after service, a basis for 
payment of compensation benefits in connection with the 
veteran's claim has not been established.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(b), 3.381.

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.

In this case, service connection for missing teeth as a 
noncompensable dental disability for treatment purposes is 
not warranted, because the veteran does not qualify under one 
of the categories outlined in subsection (b) of 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.

The Board finds that the veteran is not entitled to Class I 
treatment as there is no service-connected compensable 
disability.  As discussed in detail above, the law does not 
provide for service connection for missing teeth for 
compensation purposes in this case.  Thus, the Board finds 
that the veteran is not eligible for Class I VA outpatient 
treatment because she does not have an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. 
§ 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. 
§ 17.161(b)(2), because she did not apply within one year 
after discharge or release from service.  Therefore, she is 
not eligible for Class II outpatient treatment under 38 
C.F.R. § 17.161(b)(2).

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. 
§ 17.161(c).  The evidence of record does not establish that 
the veteran's missing teeth were the result of combat wounds 
or other service trauma.  Thus, the veteran is not eligible 
for VA dental care on a "Class II(a)" basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that she was ever a POW.  Therefore, she does not 
meet the criteria for eligibility for either Class II(b) or 
(c) VA outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that she meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161.  For example, she does not have a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, and there is no evidence that 
she is a Chapter 31 vocational rehabilitation trainee.

Under these circumstances, the Board must also conclude that 
the record presents no basis for a grant of service 
connection for missing teeth for treatment purposes.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  




ORDER

Service connection for bunions of the feet is denied.

Service connection for residuals of exposure of the face to 
chemicals is denied.

Service connection for dental disability, for either 
compensation or treatment purposes, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



